Citation Nr: 1103196	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  05-22 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for sarcoidosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The Veteran had active service from March 1979 to March 1982.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In 
July 2004, the RO determined that new and material evidence had 
not been presented to reopen a claim of entitlement to service 
connection for sarcoidosis.  In July 2007, the RO denied a claim 
for a compensable evaluation for service-connected bilateral 
hearing loss.  

In September 2007, and April 2009, the Veteran was afforded a 
hearing before John J. Crowley, who is the Veterans Law Judge 
rendering the determination in this claim and was designated by 
the Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

In June 2009, the Board found that new and material evidence has 
been received since the RO's November 2000 decision to reopen the 
claim of service connection for sarcoidosis, found that the 
Veteran's sarcoidosis is not related to his service, and found 
that the criteria for a compensable evaluation for service-
connected bilateral hearing loss had not been met.  

The Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Veterans Court).  In January 2010, 
the Veterans Court granted a joint motion of the Veteran and the 
Secretary of Veterans Affairs (the Parties), vacated the June 
2009 decision, and remanded mater for compliance with the 
instructions in the joint motion.  The Board decision to deny the 
claim of service connection for bilateral hearing loss and reopen 
the claim of service connection for sarcoidosis was not remanded 
by the Court, effectively affirming the Board decision.  The sole 
issue before the Board is entitlement to service connection for 
sarcoidosis. 






FINDINGS OF FACT

The Veteran's sarcoidosis was not manifested during service, or 
to a compensable degree within one year of separation from 
service.   


CONCLUSION OF LAW

The Veteran's sarcoidosis is not related to his service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The basis of the joint motion is unclear.  As the Board stated in 
June 2009, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in or 
aggravated by service.  38 C.F.R. § 3.303(d).  Service connection 
may also be granted for sarcoidosis, when it is manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.    

The facts of this case as cited in the June 2009 Board decision 
do not appear to be in dispute.  The evidence of record at the 
time of the RO's November 2000 decision included the Veteran's 
service treatment records, which did not show any treatment for 
sarcoidosis.  

As for the post-service medical evidence, it consisted of VA and 
non-VA reports, dated between 1984 and 1997.  This evidence 
showed treatment for a variety of symptoms, with notations of 
sarcoidosis beginning in January 1984.  A statement from R.M., 
M.D. (hereinafter "Dr. M"), dated in September 1984, noted that 
when chest X-rays taken in January and March of 1983 were 
compared, there was "development of marked hilar adenopathy and 
also possible some right peritracheal adenopathy, although this 
is difficult to evaluate on this underpenetrated film."  There 
were also some vague nodular densities that were felt to be due 
to underpenetration of the film.  He stated that a July 1984 
chest X-rays showed clear lungs, with bilateral hilar adenopathy 
and possibly some minimal right peritracheal adenopathy.  

At the time of the RO's November 2000 decision, there was no 
competent evidence to show that sarcoidosis was related to the 
Veteran's service, or that it was manifested to a compensable 
degree within one year of separation from service.  

The evidence received since the RO's November 2000 decision 
consists of VA and non-VA reports, dated between 1999 and 2008.  
Overall, this evidence shows continued treatment for sarcoidosis.  

A statement from G.F.F., M.D., dated in June 2004, shows that the 
physician stated that he had reviewed over 60 pages of medical 
records, as well as VA proceedings.  He stated, "Based on the 
review of records and X-ray reports, I feel with a reasonable 
medical certainty the [the Veteran's] sarcoidosis manifested 
itself with an abnormal chest X-ray between January 1983 and 
March 1983."  

A VA respiratory examination report, dated in May 2005, shows 
that the examiner noted the following: a radiology report from 
Dr. M, included a review of multiple outside films; a January 
1983 X-ray was normal; a March 1983 chest X-ray showed hilar 
adenopathy, possible right peritracheal adenopathy, and possibly 
vague nodular densities; there was underpenetration of the film; 
the original March 1983 X-ray is not of record; if Dr. M's 
September 1984 report was accepted as credible, "then more 
likely than not his sarcoidosis was manifest in March 1983."  

In June 2009, the Board found that the submitted evidence raises 
a reasonable possibility of substantiating the claim, and the 
claim was reopened.  

The claim for service connection for sarcoidosis having been 
reopened, the Board in June 2009 analyzed the claim on a direct 
and presumptive basis.  In this regard, no prejudice accrues to 
the appellant with such an analysis, as the RO has indicated that 
it reopened this claim and adjudicated it on the merits.  See 
Statement of the Case (SOC), dated in June 2005.  Contrary to the 
June 2005 SOC, subsequently issued supplemental statements of the 
case indicated that the claim was denied because new and material 
evidence had not been submitted.  However, and in any event, the 
RO has provided the Veteran with the relevant criteria for 
service connection on a direct and presumptive basis.  Id.; see 
also Supplemental Statement of the Case, dated in July 2008.  

In addition, the Veteran's oral and written testimony clearly 
indicates knowledge of the criteria for service connection.  See 
e.g., Veteran's claim, received in May 2004; September 2007 
hearing transcript.  Furthermore, on multiple occasions between 
2007 and 2009, the Veteran has indicated that he has no 
additional evidence to submit.  As such, the Board finds that 
there have been no notice errors that have resulted in any 
prejudice to the appellant or affected the essential fairness of 
the adjudication.  A review of the claims files clearly indicates 
that Veteran knows what is required in this case.  The Veteran 
has had this claim denied on three previous occasions, and over 
the many years that his current claim has been on appeal, he has 
clearly indicated that he knows what is required to prevail.  The 
Board therefore concludes that a decision on the merits at this 
time does not prejudice the appellant.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

As previously stated, the Veteran's service treatment records do 
not show any treatment for sarcoidosis.  The post-service medical 
evidence consists of VA and non-VA reports, dated between 1983 
and 2008.  This evidence shows that two physicians, the VA 
physician who wrote the aforementioned May 2005 opinion, and Dr. 
G.F.F., have both indicated that the Veteran's sarcoidosis was 
medically identifiable no sooner than at the very end of the 
presumptive period, i.e., in March 1983.  A review of their 
opinions shows that they relied upon the September 1984 report of 
Dr. M.  Dr. M's report shows that his conclusion, that 
sarcoidosis was present as of March 1983, was based on a 
discussion of two X-ray reports.  In other words, Dr. M's 
conclusion does not appear to have been based on any evidence 
showing any symptomatology, treatment (to include medication 
regimes), or pulmonary function tests, which could provide a 
basis for finding that the Veteran's sarcoidosis was manifest to 
a compensable degree under the applicable diagnostic codes.  

In fact, the only medical records dated during the presumptive 
period consist of two summaries of treatment from P.J.W., M.D., 
which cover treatment provided between June 1976 and July 1984.   
These records show that between March 1982 and March 1983, the 
Veteran received one treatment for bronchitis, on June 1, 1982, 
and one treatment for acute pharyngitis in October 1982.  

The following diagnostic codes are relevant to this issue:

Under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6846, a 
noncompensable disability rating is provided for a disability 
manifested by chronic hilar adenopathy with stable lung 
infiltrates without symptoms or physiologic impairment.  Or rate 
active disease or residuals as chronic bronchitis (DC 6600) and 
extra-pulmonary involvement under the specific body system 
involved. 

The next higher disability rating of 30 percent requires 
pulmonary involvement with persistent symptoms requiring chronic 
low dose (maintenance) or intermittent corticosteroids.  Id.  

Under 38 C.F.R. § 4.97, DC 6600 (2008), a 10 percent disability 
rating is warranted for chronic bronchitis for forced expiratory 
volume in 1 second of (FEV-1) of 71 to 80 percent predicted, or; 
a ratio of forced expiratory volume in 1 second to forced vital 
capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) of 66 to 80 percent predicted.  

The Board finds that the claim must be denied.  The opinions of 
the May 2005 VA examiner, and Dr. G.F.F., both indicate that the 
Veteran's sarcoidosis was present as of March 1983, and therefore 
it was present within one year of separation of service.  Both of 
these opinions are based on Dr. M's discussion and comparison of 
chest X-ray reports, taken in January and March of 1983 (although 
these X-ray reports are not of record, the Board has no basis to 
question Dr. M's statements).  

The Veteran had active service from March 1979 to March 1982 and 
there is nothing to indicate that the problem began in service.  
The critical issue in this case in the presumptive period (one 
year following service).  However, presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309 requires not just the presence of 
a disability within one year of separation from service, they 
require that the disability be manifested to a compensable 
degree.  In this case, the evidence dated within one year of 
separation from service indicates that the Veteran's sarcoidosis 
was manifested by X-ray evidence of hilar adenopathy, possible 
right peritracheal adenopathy, and possibly vague nodular 
densities.  However, he was not formally diagnosed with 
sarcoidosis during this time, and there is no evidence to show 
that sarcoidosis was manifested by pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  

With regard to the possibility that compensable manifestations of 
sarcoidosis existed, other than under DC 6846, upon which a grant 
of presumptive service connection may be based, Dr G.F.F.'s June 
2004 opinion states that the Veteran's symptoms continue to be 
manifested by flares with rash and uveitis requiring intermittent 
treatment.  However, the evidence is insufficient to show that 
the Veteran had skin or eye symptoms due to sarcoidosis that were 
manifested to a compensable degree.  Specifically, the Veteran is 
shown to have received one treatment for bronchitis, in June 
1982.  However, there are no pulmonary function tests of record 
during the time period in issue, and the Veteran's singular 
treatment for bronchitis in June 1982 is insufficient to show 
that he had bronchitis that was manifest to a compensable degree.  
The June 1982 reports merely note that the Veteran had complained 
of abdominal pain, and a "cold," and that he had been given 
medications that included E-Mycin and Entex.  Nor Dr. P.J.W.'s 
reports relate the Veteran's June 1982 treatment for bronchitis 
to any previous or subsequent respiratory symptoms within the 
time period in issue.  

With regard to skin symptoms, and eye symptoms, a VA opinion, 
dated in May 2006, shows that the physician noted that the 
Veteran was treated for calluses on his hands during service in 
January 1982 (characterized as "punctuate keratoses" in the 
Veteran's service treatment report).  However, the physician 
stated that the information in the service treatment reports was 
"extremely limited," and stated that he was therefore unable to 
provide an opinion as to whether or not the skin symptoms treated 
in 1982 were related to sarcoidosis.  Furthermore, there is no 
record of treatment for skin symptoms, or eye symptoms, dated 
between March 1982 and March 1983.  The earliest evidence of 
treatment for skin symptoms, and eye symptoms, is dated in July 
1984.  See Dr. P.J.W.'s reports; July 1984 report from Dr. M.C.  

Simply stated, this problem began shortly after service, but 
after service (with no connection to a problem during service), 
providing no basis to grant the claim. 

Finally, there is no competent opinion of record to show that 
sarcoidosis was manifest during service, or that the Veteran had 
residuals of sarcoidosis, to include a skin disorder, an eye 
disorder, a respiratory disorder, or any other disorder due to 
sarcoidosis, that were manifest to a compensable degree within 
one year of separation from service.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that the 
claim must be denied.  

In reaching this decision, the Board has considered a number of 
the articles submitted in support of the claim, which indicate 
that the symptoms of sarcoidosis can mimic those of bronchitis, 
and that arriving at a diagnosis may be a time-consuming process.  
In this regard, the Board is not disputing the fact that the 
Veteran had symptoms of this problem within one year after 
service, simply that these symptoms were not compensable symptoms 
that would indicate the problem began during service.  There is 
also nothing to indicate that the problem started in service or 
was caused by a problem or injury from service. 

The Board has determined that service connection is not warranted 
for sarcoidosis, and the Board finds that overall, this 
literature is so general in nature, and nonspecific to the 
appellant's case, that the Board affords it little probative 
weight, as none of it discusses generic relationships to such a 
degree of certainty that, under the facts of this case, they 
provide sufficiently probative medical evidence demonstrating a 
causal relationship between this Veteran's sarcoidosis and 
service, to include on a presumptive basis, to warrant a grant of 
the claims.  See e.g., Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  In this regard, the Board has discussed the lack of 
medical evidence dated during the year following the Veteran's 
separation from service.  Accordingly, the claim for service 
connection must be denied.  

As stated in the June 2009 Board decision, with respect to the 
Veteran's own contentions (which would include his testimony 
before the Board), a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The issue on appeal is based on the contention that sarcoidosis 
was caused by service many years ago, to include the argument 
that it was manifested to a compensable degree within one year of 
separation from service.  In this case, when the Veteran's 
service treatment reports, and post-service medical records are 
considered (which indicate that the Veteran was not treated for 
sarcoidosis during service, and that sarcoidosis was not manifest 
to a compensable degree within one year of service), the Board 
finds that the medical evidence outweighs the Veteran's 
contention that he has sarcoidosis that is related to his 
service.  There is simply nothing to indicate that the Veteran 
has a problem related to his military service or caused by his 
military service, even when you consider the medical evidence 
that supports the Veteran's claim, and significant evidence 
against this finding. 

The findings and statements above are nearly identical to the 
June 2009 Board decision.  The Board will now address, in full, 
the joint motion of January 2010.

Three point must be cited regarding the joint motion of January 
2010:

(1)	The joint motion cites that the Veteran testified that 
he was first diagnosed with "lung spasms and bronchitis" 
in January 1983 (joint motion at page 2);
(2)	The joint motion cites that the appellant's testimony 
"implicates" criteria required for a compensable rating 
under DC 6846 (joint motion at pages 2 and 3);
(3)	The Board did not "specifically" consider the 
Veteran's testimony regarding when he was diagnosed with 
bronchitis or when his use of steroids began. (joint motion 
at page 3). 

In this regard, the parties of the joint motion relied on only 
one primary Court decision as the basis for the joint motion, a 
case which seems to support the position that the Board's reasons 
and bases in June 2009 were adequate:  Daves v. Nicholson, 21 
Vet. 46, 51 (2007), which specifically states that the Board is 
not required to discuss all the evidence of record, but cannot 
reject "favorable" evidence without discussing it. 

In this regard, it is important to note that the Veteran stated 
at the hearing that he was treated for bronchitis on January 
18th, 1983 (the Veteran modified the date of this treatment 
several times at hearing, finally indicating that it was January 
18th, 1983) (Transcript of hearing held before the undersigned on 
September 27, 2007 at page six).  The Veteran never indicated at 
hearing that he was taking chronic low dose (maintenance) or 
intermittent corticosteroids at that time, the basis for a 
compensable evaluation for sarcoidosis.  At best, at hearing he 
indicated that he began treatment with steroids several weeks a 
month in 1984 (see transcript at page 4),  which is consistent 
with the July 1984 statement of Dr. M.S.C, who states that he 
"started" treatment of the Veteran's uveitis with local and 
systemic steroids in or near July 1984 (well outside the 
presumptive period).

In this regard, it is important to note the Veteran had active 
service from March 1979 to March 1982 and that under the 
regulation he would have had to have the requirements of a 30 
percent disability evaluation for sarcoidosis (DC 6846) in March 
1983 or earlier to qualify for presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309.  As noted in the prior Board 
decision, 38 C.F.R. §§ 3.307, 3.309, requires not just the 
presence of a disability within one year of separation from 
service, they require that the disability be manifested to a 
compensable degree.  In this case, the evidence dated within one 
year of separation from service indicates that the Veteran's 
sarcoidosis was manifested by X-ray evidence of hilar adenopathy, 
possible right peritracheal adenopathy, and possibly vague 
nodular densities.  However, he was not formally diagnosed with 
sarcoidosis during this time, and there is no evidence to show 
that sarcoidosis was manifested by pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids, which would include the Veteran's 
own testimony.  

In fact, it would appear that it would have been impossible for 
the Veteran to be treated for sarcoidosis from March 1982 to 
March 1983 with steroids as he was not diagnosed with the 
condition during this period of time (medical records submitted 
by the Veteran himself at the hearing in September 2007 clearly 
indicate the condition was found in 1984). 

Based in the above, the Veteran's testimony was not favorable to 
the claim that he met the requirements of a 30 percent evaluation 
under DC 6846 on or prior to March 1983.  In this regard, it must 
noted that at the hearing the undersigned made every effort to 
help the Veteran provide clarity to his statements (hearing 
transcript at pages 6 to 8).

Again, it is important to note that the joint motion citation to 
the fact that that the Veteran testified that he was first 
diagnosed with "lung spasms and bronchitis" in January 1983 
provides no basis in law to grant the claim as it does not 
indicate that a 30 percent evaluation under DC 6846 was met 
within the presumptive year, that there was nothing in the 
Veteran's testimony that "implicates" the criteria required for 
a compensable rating under DC 6846 was met on or prior to March 
1983 (which requires chronic low dose [maintenance] or 
intermittent corticosteroids), and, therefore, there was no basis 
to return this case on the basis that the Board did not 
"specifically" consider the Veteran's testimony regarding when 
he was diagnosed with bronchitis or when his use of steroids 
began (joint motion at page 3) because his testimony regarding 
when he was diagnose with bronchitis or when his use of steroids 
began is not favorable evidence under Davis regarding the 
critical issue in this case: when did the Veteran have a 
compensable 30 percent evaluation for his sarcoidosis.

Further, the Board did address the Veteran's contentions within 
the prior Board decision when it found that the medical evidence 
outweighs the Veteran's contention that he has sarcoidosis that 
is related to his service and that there is simply nothing to 
indicate that the Veteran has a problem related to his military 
service or caused by his military service, even when you consider 
the medical evidence that supports the Veteran's claim, and 
significant evidence against this finding. 

In any event, to avoid another joint motion, the Board will 
merely state for the purpose of the record the Veteran's 
testimony before the undersigned does not provide a basis to 
grant this claim.  His recollection of events in the 1980's was, 
at best, unclear (from 1982, to 1983, to March of 1983, then to 
January 18th 1983) and is clearly outweighed by the service and 
post-service medical records, which are found to provide highly 
probative evidence against this claim.  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in May 2004, July, 
September and November of 2006, December 2007, and February and 
June of 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records, and 
records from the SSA.  With regard to the service connection 
claim, an opinion has been obtained.  To the extent that this 
opinion did not discuss whether or not the Veteran's sarcoidosis 
was manifested to a compensable degree, the Board has discussed 
the evidence dated during the presumptive period in detail.  The 
evidence dated during the presumptive period shows the following: 
the Veteran was treated for bronchitis on one occasion; there are 
no reports showing any other relevant symptomatology or treatment 
(to include medication regimes); there is no evidence of 
treatment for skin or eye symptoms; and there are no pulmonary 
function tests; there were changes between X-rays, taken in 
January and March of 1983, which were subsequently determined to 
indicate that the Veteran had sarcoidosis as of March 1983.  The 
Board therefore finds that there is sufficient competent medical 
evidence on file for the VA to make a decision on the claim on a 
factual basis.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).   

ORDER

Service connection for sarcoidosis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


